Exhibit 10.1


AMENDMENT NO. 4

TO

CREDIT AGREEMENT


        This AMENDMENT NO. 4 TO CREDIT AGREEMENT (the “Amendment”), dated as of
August 26, 2003, is entered into by and among Haynes International, Inc., a
Delaware corporation (the “Borrower”), the financial institutions party to the
below-defined Credit Agreement (the “Lenders”), and Fleet Capital Corporation,
in its capacity as administrative agent for itself as a Lender and the other
Lenders (the “Administrative Agent”). Each capitalized term used herein and not
otherwise defined herein shall have the meaning given to it in the Credit
Agreement.

PRELIMINARY STATEMENTS

        WHEREAS, the Borrower, the Lenders and the Administrative Agent are
parties to a Credit Agreement dated as of November 22, 1999 (as amended or
modified from time to time, the “Credit Agreement”);

        WHEREAS, the Borrower has requested that the Lenders and the
Administrative Agent amend the Credit Agreement in certain respects; and

        WHEREAS, pursuant to the terms and conditions set forth herein, the
Lenders and the Administrative Agent have agreed to amend certain provisions of
the Credit Agreement;

        NOW, THEREFORE, in consideration of the premises set forth above, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Borrower, the Lenders and the Administrative Agent
agree as follows:

        1.        Amendments to the Credit Agreement. Effective as of the date
first above written, unless otherwise specified herein, and subject to the
execution of this Amendment by the parties hereto and the satisfaction of the
conditions precedent set forth in Section 2 below, the Credit Agreement shall be
and hereby is amended as follows:

        a.        Section 1.1 of the Credit Agreement is hereby amended to
insert alphabetically therein the following defined terms:

        “Amendment No. 4” means Amendment No. 4 to Credit Agreement, dated as of
August 26, 2003, by and among the Borrower, the Lenders, and the Administrative
Agent.

        “Amendment No. 4 Effective Date” means August 26, 2003.

        b.        Section 2.13(D)(ii) of the Credit Agreement is hereby amended
to insert immediately at the end thereof the following sentence:
“Notwithstanding the foregoing or anything to the contrary set forth herein,
including, without limitation, the Interest Coverage Ratio then in effect, for
the period beginning on the Amendment No. 4 Effective Date and ending on January
31, 2004, the Applicable Floating Margin shall equal 1.00% and the Applicable
Eurodollar Margin shall equal 3.00%.”

        c.        Section 7.1(A) of the Credit Agreement is hereby amended to
insert immediately at the end thereof the following paragraph (vii):

        (vii)        Cash Flow Forecast. Immediately subsequent to any
thirty-day period during which average daily Revolving Credit Availability
equaled or was less than $2,000,000, an eight week statement of projected cash
flow and projected average daily Revolving Credit Availability, with such
projections being updated and delivered to the Administrative Agent on a weekly
basis. The Borrower shall continue to make such weekly deliveries until such
time as average daily Revolving Credit Availability for a thirty-day period
equals or is greater than $5,000,000. If at any time average daily Revolving
Credit Availability for a thirty-day period returns to being less than or equal
to $2,000,000, the Borrower shall once again make the aforementioned deliveries
to the Administrative Agent until such time as average daily Revolving Credit
Availability for a thirty-day period returns to being greater than or equal to
$5,000,000.

        d.        Section 7.3(E)(iii) of the Credit Agreement is hereby amended
in its entirety as follows: “(iii) regular payments of the Blackstone Monitoring
Fees; provided, however, that no more than $200,000 of cash payments of the
Blackstone Monitoring Fees shall be permitted during the period beginning on the
Amendment No. 4 Effective Date and ending on January 31, 2004.”

        e.        Section 7.3(G)(vi) of the Credit Agreement is hereby amended
in its entirety as follows: “(vi) payments by the Parent, the Borrower or any of
their respective Subsidiaries to a Blackstone Affiliate made for any financial
advisory, financing, underwriting or placement services or in respect of other
investment banking activities, including, without limitation, in connection with
acquisitions or divestitures; provided, however, that, with respect to this
clause (vi), (x) the aggregate of such payments shall not exceed $3,000,000 at
any time, and (y) no more than $200,000 of cash payments in respect of the items
described in clause (vi) shall be permitted during the period beginning with the
Amendment No. 4 Effective Date and ending on January 31, 2004; and”.

        f.        Section 7.3(R) of the Credit Agreement is hereby amended in
its entirety as follows: “(R) Limitation on Revolving Credit Availability.
During the period beginning on the Amendment No. 4 Effective Date and ending on
January 31, 2004, the Borrower shall not permit average daily Revolving Credit
Availability for the thirty-day period preceding any day on which the Borrower
makes a principal or interest payment on the Senior Notes to be less than, after
giving effect to the amount of the applicable principal or interest payment,
$4,500,000.”

        g.        Section 7.4(A) of the Credit Agreement is hereby amended to
insert immediately at the end thereof the following: “Notwithstanding the
foregoing, during the period beginning on the Amendment No. 4 Effective Date and
ending on January 31, 2004, the Fixed Charge Coverage Ratio must be at least
0.65 to 1.0 instead of at least 0.75 to 1.0.”





- 2 -

        h.        Section 10.7(A) of the Credit Agreement is hereby amended to
insert immediately at the end thereof the following sentence: “The
Administrative Agent shall have the right to annually receive or update any or
all appraisals of the Collateral; provided, however, that the Administrative
Agent may receive or update any such appraisal more frequently than annually
subsequent to the occurrence of a Default. The Borrower shall reimburse the
Administrative Agent for all reasonable costs, fees and expenses paid or
incurred by the Administrative Agent in connection with any appraisal of
Collateral.

        2.        Conditions Precedent. This Amendment shall become effective as
of the date above written, if, and only if, the Administrative Agent has
received (i) an executed copy of this Amendment from the Borrower, those Lenders
constituting Required Lenders and the Administrative Agent, and (ii) a
non-refundable amendment fee in immediately available funds equal to 0.125%
times the Aggregate Revolving Loan Commitment in effect on the Amendment No. 4
Effective Date for the ratable benefit of those Lenders whose executed signature
pages hereto are received by the Administrative Agent no later than 5:00 p.m.
Chicago time on August 26, 2003.

        3.        Representations and Warranties of the Borrower. The Borrower
hereby represents and warrants as follows:

        (a)        This Amendment and the Credit Agreement, as amended hereby,
constitute legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their terms.

        (b)        Upon the effectiveness of this Amendment, the Borrower hereby
reaffirms all representations and warranties made in the Credit Agreement, and
to the extent the same are not amended hereby, agrees that all such
representations and warranties shall be deemed to have been remade as of the
date of delivery of this Amendment, unless and to the extent that any such
representation and warranty is stated to relate solely to an earlier date, in
which case such representation and warranty shall be true and correct as of such
earlier date.

        4.        Reference to and Effect on the Credit Agreement.

        (a)        Upon the effectiveness of Section 1 hereof, on and after the
date hereof, each reference in the Credit Agreement to “this Credit Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Credit Agreement as amended hereby.

        (b)        The Credit Agreement, as amended hereby, and all other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect, and are hereby ratified and
confirmed.

        (c)        Except as expressly provided herein, the execution, delivery
and effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of any provision of the Credit Agreement or any other documents,
instruments and agreements executed and/or delivered in connection therewith.





- 3 -

        5.        Governing Law. This Amendment shall be governed by and
construed in accordance with the laws (including 735 ILCS Section 105/5-1 et
seq. but otherwise without regard to conflict of law provisions) of the State of
Illinois.

        6.        Headings. Section headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.

        7.        Counterparts. This Amendment may be executed by one or more of
the parties to the Amendment on any number of separate counterparts and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument.

The remainder of this page is intentionally blank.





- 4 -

        IN WITNESS WHEREOF, this Amendment has been duly executed and delivered
on the date first above written.


  HAYNES INTERNATIONAL, INC.



By:   /ss/  Calvin S. McKay

--------------------------------------------------------------------------------

Name:  Calvin S. McKay
Title:  Vice President, Finance, CFO


FLEET CAPITAL CORPORATION,
individually and as Administrative Agent



By:  /ss/  Robert J. Lund

--------------------------------------------------------------------------------

Name:  Robert J. Lund
Title:  Senior Vice President


THE CIT GROUP/BUSINESS
CREDIT, INC.



By:   /ss/  Glenn P. Bartley

--------------------------------------------------------------------------------

Name:  Glenn P. Bartley
Title:  Vice President


NATIONAL CITY COMMERCIAL FINANCE, INC.



By:   /ss/  Jason T. Sylvester

--------------------------------------------------------------------------------

Name:  Jason T. Sylvester
Title:  Assistant Vice President






- 5 -